OPINION
PER CURIAM.
On February 23, 1981, we granted this petition for review of an order of the district court dated November 12, 1980, dismissing a prosecution against respondent for driving while license suspended (DWLS). The district court held that the Alaska Department of Public Safety’s failure to give timely notice to respondent under AS 28.20.050 that his driver’s license would be suspended if he failed to show financial responsibility or contest liability for an accident in which he had been involved precluded subsequent suspension of his license.
We have concluded that the trial court erred and therefore reverse. We read AS 28.20.050 as directory, not mandatory, and we conclude that a failure to give notice within thirty days, as required by the statute, does not preclude a subsequent suspension pursuant to the statute. While there may be a due process right to notice and a hearing as to liability within a reasonable time after an accident, and while that right might be violated in some instances where undue delay results in actual prejudice to the recipient of the late notice, that issue should properly be raised and decided on a case by case basis at the administrative hearing stage, not in a prosecution for driving with a suspended license. The order of the district court dismissing this prosecution is therefore reversed, and this case remanded for trial.